DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2021 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 - 21 rejected under 35 U.S.C. 103 as being unpatentable over Sarrat (US PgPub No 2007/0201859) in view of Miyanami (US PgPub No. 2012/0217601).
Regarding claim 1, Sarrat teaches a sensor, comprising: a pixel array unit, wherein the pixel array unit includes: 
a plurality of event detection pixels, the plurality of event detection pixels including a first pixel, the first pixel including: a first photoelectric conversion region (figure 3B item D); 
a plurality of image sensing pixels, the plurality of image sensing pixels including: a second photoelectric conversion region; a third photoelectric conversion region (figure 3B items R, G, and B).

More specifically, Miyanami teaches an amplifier transistor coupled to the first photoelectric conversion region (paragraphs 0133 - 0141); an amplifier transistor coupled to the second and third photoelectric conversion regions (paragraphs 0133 - 0141); a first isolation region disposed between the first pixel and the second pixel (figures 3 – 4; pixel separation portion/light shield items 301/60 respectively); and a second isolation region disposed between the second and third photoelectric conversion regions (figures 3 – 4; pixel separation portion/light shield items 301/60 respectively).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Miyanami with the teachings of Sarrat because to have a system which improves processing by allowing transistors to improve processing also to allow pixel separation portion/light shield to improve image capture.

claim 2, as mentioned above in the discussion of claim 1, Sarrat in view of Miyanami teach all of the limitations of the parent claim.  Additionally, Miyanami teaches wherein the first isolation region is deeper than the second isolation region in a cross sectional view (figures 3 – 4; pixel separation portion/light shield items 301/60 respectively have different depths).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Miyanami with the teachings of Sarrat because to have a system which improves processing allowing pixel separation portion/light shield to improve image capture.

Regarding claim 3, as mentioned above in the discussion of claim 1, Sarrat in view of Miyanami teach all of the limitations of the parent claim.  Additionally, Miyanami teaches a plurality of image signal generation readout circuits, wherein for each photoelectric conversion region of each image sensing pixel an associated transfer transistor selectively couples the photoelectric conversion region to one of the image signal generation readout circuits (paragraphs 0068 - 0077 and 0133 – 0141).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Miyanami with the teachings of Sarrat because to have a system which improves processing by allowing transistors to improve processing.

Regarding claim 4, as mentioned above in the discussion of claim 3, Sarrat in view of Miyanami teach all of the limitations of the parent claim.  Additionally, Miyanami teaches wherein each image signal generation readout circuit is shared by a plurality of image sensing pixels (paragraphs 0068 - 0077 and 0133 – 0141).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Miyanami with the teachings of Sarrat because to have a system which improves output to improve processing.

Regarding claim 5, as mentioned above in the discussion of claim 4, Sarrat in view of Miyanami teach all of the limitations of the parent claim.  Additionally, Sarrat teaches a plurality of event detection readout circuits, wherein each photoelectric conversion region of each event detection pixel is coupled to one of the event detection readout circuits (figure 3B item D).

Regarding claim 6, as mentioned above in the discussion of claim 5, Sarrat in view of Miyanami teach all of the limitations of the parent claim.  
Additionally, Sarrat teaches event detection pixel (figure 3B).
However, Sarrat fails to teach a plurality of second image signal generation readout circuits, wherein each pixel further includes a transfer transistor, wherein for each photoelectric conversion region of each event detection pixel the associated transfer 
More specifically, Miyanami teaches a plurality of second image signal generation readout circuits, wherein each pixel further includes a transfer transistor, wherein for each photoelectric conversion region of each event detection pixel the associated transfer transistor selectively couples the photoelectric conversion region to one of the second event detection readout circuits (paragraphs 0068 - 0077 and 0133 – 0141).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Miyanami with the teachings of Sarrat because to have a system which improves processing by allowing transistors to improve processing.

Regarding claim 7, as mentioned above in the discussion of claim 6, Sarrat in view of Miyanami teach all of the limitations of the parent claim.  Additionally, Sarrat teaches wherein each second image signal generation readout circuit is shared by a plurality of event detection pixels (figure 3 item D readout as CMOS/CCD paragraph 0045).
claim 8, as mentioned above in the discussion of claim 7, Sarrat in view of Miyanami teach all of the limitations of the parent claim.  Additionally, Sarrat teaches wherein each event detection readout circuit is shared by a plurality of event detection pixels (figure 3 item D readout as CMOS/CCD paragraph 0045).

Regarding claim 9, as mentioned above in the discussion of claim 8, Sarrat in view of Miyanami teach all of the limitations of the parent claim.  Additionally, Sarrat teaches wherein the plurality of image sensing pixels includes a first number of image sensing pixels, wherein the plurality of event detection pixels includes a second number of event detection pixels, and wherein the first number is greater than the second number (figure 3B).

Regarding claim 10, as mentioned above in the discussion of claim 9, Sarrat in view of Miyanami teach all of the limitations of the parent claim.  Additionally, Sarrat teaches wherein an area of the photoelectric conversion region of each event detection pixel is greater than an area of the photoelectric conversion region of each image sensing pixel (figure 3B).

Regarding claim 11, as mentioned above in the discussion of claim 9, Sarrat in view of Miyanami teach all of the limitations of the parent claim.  Additionally, Sarrat teaches wherein the first number is at least three times greater than the second number (figure 3B).

Regarding claim 12, as mentioned above in the discussion of claim 1, Sarrat in view of Miyanami teach all of the limitations of the parent claim.  Additionally, Sarrat teaches wherein the plurality of image sensing pixels includes a first number of image sensing pixels, wherein the plurality of event detection pixels includes a second number of event detection pixels, and wherein the first number is greater than the second number (figure 3B).

Regarding claim 13, as mentioned above in the discussion of claim 12, Sarrat in view of Miyanami teach all of the limitations of the parent claim.  Additionally, Sarrat teaches wherein an area of each event detection pixel is greater than an area of each image sensing pixel (figure 3B).

Regarding claim 14, as mentioned above in the discussion of claim 12, Sarrat in view of Miyanami teach all of the limitations of the parent claim.  Additionally, Sarrat teaches wherein an area of the photoelectric conversion region of each event detection pixel is greater than an area of the photoelectric conversion region of each image sensing pixel (figure 3B).

Regarding claim 15, as mentioned above in the discussion of claim 12, Sarrat in view of Miyanami teach all of the limitations of the parent claim.  Additionally, Sarrat 

Regarding claim 16, as mentioned above in the discussion of claim 1, Sarrat in view of Miyanami teach all of the limitations of the parent claim.  Additionally, Miyanami teaches wherein each event detection pixel is surrounded by a full thickness trench isolation structure (figures 3 – 4; pixel separation portion/light shield items 301/60 respectively).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Miyanami with the teachings of Sarrat because to have a system which improves processing by allowing to allow pixel separation portion/light shield to improve image capture.

Regarding claim 17, as mentioned above in the discussion of claim 1, Sarrat in view of Miyanami teach all of the limitations of the parent claim.  Additionally, Miyanami teaches wherein each image sensing pixel is separated from an adjacent image sensing pixel by a deep trench isolation structure (figures 3 – 4; pixel separation portion/light shield items 301/60 respectively).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Miyanami with the teachings of Sarrat 

Regarding claim 18, as mentioned above in the discussion of claim 17, Sarrat in view of Miyanami teach all of the limitations of the parent claim.  
Additionally, Sarrat teaches event detection pixel (figure 3B).
However, Sarrat fails to teach wherein each pixel is separated from an adjacent pixel by a deep trench isolation structure. Miyanami, on the other hand teaches wherein each pixel is separated from an adjacent pixel by a deep trench isolation structure.
More specifically, Miyanami teaches wherein each pixel is separated from an adjacent pixel by a deep trench isolation structure (paragraphs 0068 - 0077 and 0133 – 0141).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Miyanami with the teachings of Sarrat because to have a system which improves processing by allowing transistors to improve processing.

Regarding claim 19, as mentioned above in the discussion of claim 18, Sarrat in view of Miyanami teach all of the limitations of the parent claim.  
Additionally, Sarrat teaches event detection pixel (figure 3B).

More specifically, Miyanami teaches wherein each pixel is separated from an adjacent image sensing pixel by a full thickness trench isolation structure (paragraphs 0068 - 0077 and 0133 – 0141).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Miyanami with the teachings of Sarrat because to have a system which improves processing by allowing transistors to improve processing.

Regarding claim 20, Sarrat teaches an electronic apparatus, comprising: an imaging lens (figure 2 or 4 item 210); and a solid-state imaging device (figure 2 item 220 and figure 4 item 420/430), including: at least one pixel array unit (figure 3B), wherein the pixel array unit includes: a plurality of event detection pixels (figure 3B item D), the plurality of event detection pixels including: a first photoelectric conversion region (figure 3B item D); a plurality of image sensing pixels (figure 3B items R, G, and B), the plurality of image sensing pixels including: a second photoelectric conversion region (figure 3B items R, G, and B); a third photoelectric conversion region (figure 3B items R, G, and B).

More specifically, Miyanami teaches an amplifier transistor (paragraphs 0133 - 0141); and an amplifier transistor coupled to the second and third photoelectric conversion regions (paragraphs 0133 - 0141); a first isolation region disposed between the first pixel and the second pixel (figures 3 – 4; pixel separation portion/light shield items 301/60 respectively); and a second isolation region disposed between the second and third photoelectric conversion regions (figures 3 – 4; pixel separation portion/light shield items 301/60 respectively); and a control unit (figure 1 item 43), wherein the control unit controls operation of the solid-state imaging device (figure 1 item 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Miyanami with the teachings of Sarrat because to have a system which improves processing by allowing transistors to improve processing also to allow pixel separation portion/light shield to improve image capture.

Regarding claim 21, Sarrat teaches a method, comprising: providing a pixel array unit (figure 3B), wherein the pixel array unit includes: at least one pixel array unit (figure 3B), wherein the pixel array unit includes: a plurality of event detection pixels (figure 3B item D), the plurality of event detection pixels including: a first photoelectric conversion region (figure 3B item D); a plurality of image sensing pixels (figure 3B items R, G, and B), the plurality of image sensing pixels including: a second photoelectric conversion region (figure 3B items R, G, and B); a third photoelectric conversion region (figure 3B items R, G, and B).
However, Sarrat fails to teach an amplifier transistor; and an amplifier transistor coupled to the second and third photoelectric conversion regions; a first isolation region disposed between the first pixel and the second pixel; and a second isolation region disposed between the second and third photoelectric conversion regions. Miyanami, on the other hand teaches an amplifier transistor; and an amplifier transistor coupled to the second and third photoelectric conversion regions; a first isolation region disposed between the first pixel and the second pixel; and a second isolation region disposed between the second and third photoelectric conversion regions.
More specifically, Miyanami teaches an amplifier transistor (paragraphs 0133 - 0141); and an amplifier transistor coupled to the second and third photoelectric conversion regions (paragraphs 0133 - 0141); a first isolation region disposed between the first pixel and the second pixel (figures 3 – 4; pixel separation portion/light shield items 301/60 respectively); and a second isolation region disposed between the second and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Miyanami with the teachings of Sarrat because to have a system which improves processing by allowing transistors to improve processing also to allow pixel separation portion/light shield to improve image capture.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nomura (US PgPub No. 2015/0002713) teaches pixel trench and internal circuitry.
Ogita (US PgPub No. 2017/0154907) teaches pixel trench and internal circuitry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
08/31/2021